                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 19-cr-20542
                                                   Hon. Matthew F. Leitman
v.

ANTHONY JAMES HORTON,

     Defendant.
__________________________________________________________________/
 ORDER (1) GRANTING DEFENDANT’S MOTION FOR RELIEF FROM
  DETENTION ORDER (ECF No. 27) AND (2) VACATING ORDER OF
            DETENTION PENDING TRIAL (ECF No. 8)

      On March 24, 2020, the Court held a hearing on Defendant’s motion for relief

from detention order. (See Mot., ECF No. 27.) For the reasons stated on the record,

the motion is GRANTED and the order of detention pending trial (ECF No. 8) is

VACATED. Defendant shall be released from pre-trial detention and placed on

bond pursuant to the bond conditions stated on the record.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: March 24, 2020




                                         1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 24, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
